DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izuno (JP2019099988A), as cited by Applicant.
Regarding claim 1, Izuno discloses a pillar frame component (Fig. 2, 37 with 38) that forms part of a front pillar (Fig. 3, 6), and that is formed with a 5closed cross-sectional configuration (para. [0015] of the translation provided by the Applicant discloses “The first front pillar 6 has a cross-sectional shape elongated in the front-rear direction, and is configured by using a lower first pillar member 10, an upper 2 pillar member 110” and Fig. 3 illustrates the closed cross sectional configuration) formed from a first 
a vehicle cabin outer-side flange portion (Fig. 3, 55) and a vehicle cabin inner-side flange portion (Fig. 3, 54) and extending substantially in the vehicle vertical direction (Fig. 3 illustrates the extension in the vehicle vertical direction), the respective vehicle cabin outer-side flange 10portions and the respective vehicle cabin inner-side flange portions being overlaid and joined together (Fig. 3 illustrates 11 and 54 joined together via element 23); and a pillar garnish (Fig. 3, 50) that forms a part of the front pillar, and that has: a surface covering portion (Fig. 3, 51) that extends substantially in the vehicle vertical direction and covers the pillar frame component from the vehicle cabin inner side;  15and an elastic body (Fig. 3, 71) that is joined to a wall surface (Fig. 3, 21) facing the pillar frame component of the surface covering portion, the elastic body firmly gripping the vehicle cabin inner-side flange portion of at least one of the first component or the second component (Fig. 3 illustrates element 71 joining 11 and 54 together via structure 23).  
	As to claim 2, Izuno discloses wherein, in a planar cross-sectional view, the vehicle cabin inner-side flange portion (Fig. 3, 54) firmly gripped by an interior of the elastic body (Fig. 3 illustrates 54 gripped by the interior portion of 71 as it is passed through) protrudes towards an upper body of a vehicle occupant seated at a seat (para. [0014]).  
Regarding claim 3, Izuno discloses 25wherein a distal end portion of the vehicle cabin inner-side flange portion (Fig. 3, 11) firmly gripped by an interior of the elastic body has a portion that is bent substantially at a right angle in a planar cross-sectional view (Fig. 3).  
As to claim 4, Izuno discloses wherein the surface covering portion (51) 30is formed substantially in a U-shape that is open towards the vehicle cabin outer side in a planar cross-sectional view (Fig. 3 illustrates the u-shape of 51).  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kinoshita et al. (US 7,434,870 B2) disclose a front pillar structure including a pillar frame component and a pillar garnish provided along the pillar outer surface.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/February 24, 2021

/Joseph D. Pape/Primary Examiner, Art Unit 3612